SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported):March 8, 2011 (March 3, 2011) Universal Display Corporation (Exact Name of Registrant Specified in Charter) Pennsylvania 1-12031 23-2372688 (State or other jurisdiction of (Commission File Number) (I.R.S. Employer Identification No.) incorporation or organization) 375 Phillips Boulevard Ewing, NJ (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(609) 671-0980 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 3.02Unregistered Sales of Equity Securities. In various transactions since the Registrant’s last period report was filed on November 4, 2010, the Registrant has issued an aggregate of 427,156 unregistered shares of its common stock.On March 3, 2011, the number of shares so issued surpassed, in the aggregate, 1% of the total number of shares of common stock outstanding on that date.All of the shares were issued upon the exercise of outstanding stock purchase warrants.The warrants had a weighted average exercise price of $10.63 per share.The shares were issued in reliance on the exemption from registration contained in Section4(2) of the Securities Act of 1933, as amended. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. UNIVERSAL DISPLAY CORPORATION Dated: March 8, 2011 By: /s/ Sidney D. Rosenblatt Sidney D. Rosenblatt Executive Vice President, Chief Financial Officer, Treasurer and Secretary
